
	
		I
		112th CONGRESS
		1st Session
		H. R. 3243
		IN THE HOUSE OF REPRESENTATIVES
		
			October 24, 2011
			Mr. Rehberg
			 introduced the following bill; which was referred to the
			 Committee on Energy and
			 Commerce, and in addition to the Committee on
			 Ways and Means, for a
			 period to be subsequently determined by the Speaker, in each case for
			 consideration of such provisions as fall within the jurisdiction of the
			 committee concerned
		
		A BILL
		To amend titles XIX and XXI of the Social Security Act,
		  titles I and II of the Patient Protection and Affordable Care Act, and other
		  Acts for the purpose of eliminating certain health entitlement programs and
		  reducing the deficit.
	
	
		1.Short title; table of
			 contents
			(a)Short
			 titleThis Act may be cited
			 as the The Common Sense Deficit
			 Reduction Act of 2011.
			(b)Table of
			 contentsThe table of
			 contents of this Act is as follows:
				
					Sec. 1. Short title; table of contents.
					Sec. 2. Medicaid expansion for certain adults.
					Sec. 3. Elimination of Medicaid coverage of former foster care
				children.
					Sec. 4. Removal of requirement of minimal essential coverage
				for Medicaid benchmark benefits.
					Sec. 5. Elimination of Medicaid premium assistance
				requirement.
					Sec. 6. Elimination of Medicaid and CHIP MAGI
				requirements.
					Sec. 7. Elimination of increased FMAP for CHIP.
					Sec. 8. Restoration of CHIP appropriation amounts under
				CHIPRA.
					Sec. 9. Treatment of children who are unable to be enrolled in
				CHIP due to a funding shortfall.
					Sec. 10. Grants to improve CHIP outreach and
				enrollment.
					Sec. 11. Additional one-time appropriations for
				CHIP.
					Sec. 12. Repeal of PPACA Premium tax credits and cost-sharing
				subsidies.
					Sec. 13. Treatment of individual mandate.
					Sec. 14. Repeal of CLASS Act.
				
			2.Medicaid
			 expansion for certain adults
			(a)Mandatory
			 populationsSection 1902 of the Social Security Act (42 U.S.C.
			 1396a) is amended—
				(1)in subsection (a)(10)—
					(A)in subparagraph
			 (A)(i)—
						(i)by
			 inserting or at the end of subclause (VI); and
						(ii)by
			 striking subclause (VIII); and
						(B)in the matter
			 following subparagraph (G) by striking (XV) the medical assistance made
			 available to an individual described in subparagraph (A)(i)(VIII) shall be
			 limited to medical assistance described in subsection (k)(1);
					(2)by striking
			 subsection (k); and
				(3)in subsection (l)(2)(C) by striking
			 (or, beginning January 1, 2014, 133 percent).
				(b)Optional
			 populationSection 1902 of the Social Security Act (42 U.S.C.
			 1396a) is further amended—
				(1)in subsection (a)(10)(A)(ii) by striking
			 subclause (XX); and
				(2)by striking
			 subsection (hh).
				(c)Elimination of
			 fundingSection 1905 of the Social Security Act (42 U.S.C.
			 1396d), is amended—
				(1)in subsection (a), in the matter preceding
			 paragraph (1), by striking clauses (xiv) and (xv);
				(2)in subsection (b),
			 in the first sentence, by striking (y), before
			 (z),; and
				(3)by striking
			 subsection (y).
				(d)Conforming
			 amendments
				(1)Section 1903 of
			 the Social Security Act (42 U.S.C. 1396b) is amended—
					(A)in subsection
			 (f)(4), by striking 1902(a)(10)(A)(i)(VIII), and
			 1902(a)(10)(A)(ii)(XX),; and
					(B)in subsection
			 (i)—
						(i)by inserting or at the end
			 of paragraph (24);
						(ii)by
			 striking ; or at the end of paragraph (25) and inserting a
			 period; and
						(iii)by
			 striking paragraph (26).
						(2)Section 1920 of
			 the Social Security Act (42 U.S.C. 1396r–1) is amended by striking subsection
			 (e).
				(3)Section
			 1937(a)(1)(B) of such Act (42 U.S.C. 1396u–7(a)(1)(B)) is amended by striking
			 subclause (VIII) of section 1902(a)(10)(A)(i) or under.
				3.Elimination of
			 Medicaid coverage of former foster care children
			(a)In
			 generalSection
			 1902(a)(10)(A)(i) of the Social Security Act (42 U.S.C. 1396a) is amended by
			 striking subclause (IX).
			(b)Conforming
			 amendments
				(1)Section 1902(a)(10) of such Act (42 U.S.C.
			 1396a(a)(10)) is amended in the matter following subparagraph (G)—
					(A)by inserting
			 and before XVI if an individual; and
					(B)by striking
			 and (XVII) if an individual is described in subclause (IX) of
			 subparagraph (A)(i) and is also described in subclause (VIII) of that
			 subparagraph, the medical assistance shall be made available to the individual
			 through subclause (IX) instead of through subclause (VIII).
					(2)Section 1903(f)(4) of such Act (42 U.S.C.
			 1396b(f)(4)) is amended by striking
			 1902(a)(10)(A)(i)(IX),.
				(3)Section 1937(a)(2)(B)(viii) of such Act (42
			 U.S.C. 1396u–7(a)(2)(B)(viii)) is amended by striking , or the
			 individual qualifies for medical assistance on the basis of section
			 1902(a)(10)(A)(i)(IX).
				4.Removal of
			 requirement of minimal essential coverage for Medicaid benchmark
			 benefitsSection 1937(b) of
			 the Social Security Act (42 U.S.C. 1396–7(b)) is amended—
			(1)in paragraph (1),
			 in the matter preceding subparagraph (A), by striking subject to
			 paragraphs (5) and (6);
			(2)in paragraph
			 (2)—
				(A)in the matter
			 preceding subparagraph (A), by striking subject to paragraphs (5) and
			 (6);
				(B)in subparagraph
			 (A)—
					(i)by
			 striking clauses (iv) and (v); and
					(ii)by
			 redesignating clauses (vi) and (vii) as clauses (iv) and (v), respectively;
			 and
					(C)in subparagraph (C)—
					(i)by
			 redesignating clauses (i) and (ii) as clauses (iii) and (iv), respectively;
			 and
					(ii)by
			 inserting before clause (iii), as so redesignated, the following:
						
							(i)Coverage of prescription drugs.
							(ii)Mental health
				services.
							;
				and
					(3)by striking
			 paragraphs (5) and (6).
			5.Elimination of
			 Medicaid premium assistance requirementSection 2003 of the Patient Protection and
			 Affordable Care Act is repealed and the provisions of law amended by such
			 section are restored as if such section had never been enacted.
		6.Elimination of
			 Medicaid and CHIP MAGI requirements
			(a)MedicaidSection 1902(e) of the Social Security Act
			 (42 U.S.C. 1396a(e)) is amended by striking paragraph (14).
			(b)CHIP
				(1)In
			 generalSection 2102(b)(1)(B) of such Act (42 U.S.C. 1397bb) is
			 amended—
					(A)by inserting
			 and at the end of clause (iii);
					(B)by striking
			 and at the end of clause (iv); and
					(C)by striking clause
			 (v).
					(2)Elimination of
			 related eligibility ruleSection 2101(f) of the Patient
			 Protection and Affordable Care Act is repealed.
				(c)Conforming
			 amendments
				(1)Section
			 1902(a)(17) of such Act (42 U.S.C. 1396a(a)(17)) is amended by striking
			 (e)(14).
				(2)Section 2105(d)(1)
			 of such Act (42 U.S.C. 1397ee(d)(1)) is amended by striking , except as
			 required under section 1902(e)(14).
				(3)Section 2107(e)(1) of such Act (42 U.S.C.
			 1397gg(e)(1)) is amended by striking subparagraph (F) (relating to income
			 determined using modified adjusted gross income and household income).
				7.Elimination of
			 increased FMAP for CHIPSection 2105(b) of the Social Security Act
			 (42 U.S.C. 1397ee(b)) is amended by striking Notwithstanding the
			 preceding sentence, during the period that begins on October 1, 2015, and ends
			 on September 30, 2019, the enhanced FMAP determined for a State for a fiscal
			 year (or for any portion of a fiscal year occurring during such period) shall
			 be increased by 23 percentage points, but in no case shall exceed 100 percent.
			 The increase in the enhanced FMAP under the preceding sentence shall not apply
			 with respect to determining the payment to a State under subsection (a)(1) for
			 expenditures described in subparagraph (D)(iv), paragraphs (8), (9), (11) of
			 subsection (c), or clause (4) of the first sentence of section
			 1905(b)..
		8.Restoration of
			 CHIP appropriation amounts under CHIPRA
			(a)Restoration of
			 CHIPRA appropriation amountsSection 2104(a) of the Social Security Act
			 (42 U.S.C. 1397dd(a)) is amended—
				(1)in paragraph (15),
			 by inserting and after the semicolon at the end; and
				(2)by striking
			 paragraphs (16) through (18) and inserting the following:
					
						(16)for fiscal year 2013, for purposes of
				making 2 semiannual allotments—
							(A)$2,850,000,000 for
				the period beginning on October 1, 2012, and ending on March 31, 2013,
				and
							(B)$2,850,000,000 for
				the period beginning on April 1, 2013, and ending on September 30,
				2013.
							.
				(b)Conforming
			 amendments
				(1)Section 2104(m) of such Act (42 U.S.C.
			 1397dd(m)) is amended—
					(A)in the heading, by
			 striking 2015 and inserting 2013;
					(B)in paragraph (2)—
						(i)in paragraph heading, by striking
			 2014 and inserting 2012; and
						(ii)by striking
			 subparagraph (B);
						(C)in paragraph (3)—
						(i)in the paragraph
			 heading, by striking 2015 and inserting 2013;
						(ii)in subparagraphs
			 (A) and (B), by striking paragraph (18) each place it appears
			 and inserting paragraph (16);
						(iii)in subparagraph
			 (C)—
							(I)by striking
			 2014 each place it appears and inserting 2012;
			 and
							(II)by striking
			 2015 and inserting 2013; and
							(iv)in subparagraph
			 (D)—
							(I)in clause (i)(I),
			 by striking subsection (a)(18)(A) and inserting
			 subsection (a)(16)(A); and
							(II)in clause (ii)(II), by striking
			 subsection (a)(18)(B) and inserting subsection
			 (a)(16)(B);
							(D)in paragraph (4),
			 by striking 2015 and inserting 2013;
					(E)in paragraph
			 (6)—
						(i)in subparagraph
			 (A), by striking 2015 and inserting 2013;
			 and
						(ii)in the flush text after and below
			 subparagraph (B)(ii), by striking , fiscal year 2012, or fiscal year
			 2014 and inserting or fiscal year 2012; and
						(F)in paragraph
			 (8)—
						(i)in the paragraph
			 heading, by striking 2015 and inserting 2013; and
						(ii)by striking
			 2015 and inserting 2013.
						(2)Section 2104(n) of such Act (42 U.S.C.
			 1397dd(n)) is amended—
					(A)in paragraph
			 (2)—
						(i)in subparagraph
			 (A)(ii)—
							(I)by striking
			 2014 and inserting 2012; and
							(II)by striking
			 2015 and inserting 2013; and
							(ii)in subparagraph
			 (B)—
							(I)by striking
			 2014 and inserting 2012; and
							(II)by striking
			 2015 and inserting 2013; and
							(B)in paragraph
			 (3)(A), by striking fiscal year 2013, fiscal year 2014, or a semi-annual
			 allotment period for fiscal year 2015 and inserting or a
			 semiannual allotment period for fiscal year 2013.
					(3)Section 2105(g)(4)
			 of such Act (42 U.S.C. 1397ee(g)(4)) is amended—
					(A)in the paragraph heading, by striking
			 2015 and inserting 2013; and
					(B)in subparagraph (A), striking
			 2015 and inserting 2013.
					9.Treatment of
			 children who are unable to be enrolled in CHIP due to a funding
			 shortfallSection 2105(d)(3)
			 of the Social Security Act (42 U.S.C. 1397ee(d)(3)) is amended by striking
			 subparagraph (B).
		10.Grants to
			 improve CHIP outreach and enrollmentSection 2113 of the Social Security Act (42
			 U.S.C. 1397mm) is amended—
			(1)in subsection (a)(1), striking
			 2015 and inserting 2013; and
			(2)in subsection (g),
			 by striking $140,000,000 for the period of fiscal years 2009 through
			 2015 and inserting $100,000,000 for the period of fiscal years
			 2009 through 2013.
			11.Additional
			 one-time appropriations for CHIPSection 108 of the Children’s Health
			 Insurance Program Reauthorization Act of 2009 (42 U.S.C. 1397ee note) is
			 amended by striking $15,361,000,000 to accompany the allotment
			 and all that follows through allotments provided from such subsection
			 (a)(18)(A) and inserting $11,706,000,000 to accompany the
			 allotment made for the period beginning on October 1, 2012, and ending on March
			 31, 2013, under section 2104(a)(16)(A) of the Social Security Act (42 U.S.C.
			 1397dd(a)(16)(A)) (as added by section 101), to remain available until
			 expended. Such amount shall be used to provide allotments to States under
			 paragraph (3) of section 2104(m) of the Social Security Act (42 U.S.C.
			 1397dd(i)), as added by section 102, for the first 6 months of fiscal year 2013
			 in the same manner as allotments are provided under subsection (a)(16)(A) of
			 such section 2104 and subject to the same terms and conditions as apply to the
			 allotments provided from such subsection (a)(16)(A)..
		12.Repeal of PPACA
			 Premium tax credits and cost-sharing subsidies
			(a)Premium tax
			 creditsSection 36B of the
			 Internal Revenue Code of 1986 is amended by striking subsection (a).
			(b)Cost-SharingSection
			 1402 of the Patient Protection and Affordable Care Act is repealed.
			(c)Conforming
			 amendments To eliminate references to premium assistance and reductions in
			 cost-Sharing
				(1)Internal Revenue
			 Code of 1986The Internal
			 Revenue Code of 1986 is amended—
					(A)in section 36B, as
			 amended by subsection (a)—
						(i)in
			 subsection (c)(2)(A)(ii), by striking (or through advance
			 payment and all that follows through Act);
						(ii)in
			 subsection (f)—
							(I)by striking
			 paragraphs (1) and (2);
							(II)in paragraph
			 (3)(B), by striking without regard to the credit under this section or
			 cost-sharing reductions under section 1402 of such Act;
							(III)in paragraph
			 (3), by striking subparagraphs (C) and (F); and
							(IV)in paragraph
			 (3)(E), by striking necessary and all that follows; and
							(iii)in subsection (g), by striking ,
			 including and all that follows through of the
			 credit;
						(B)in section 280C,
			 by striking subsection (g) (relating to credit for health insurance
			 premiums);
					(C)in section
			 4980H(c), by striking paragraph (3);
					(D)in section
			 5000A—
						(i)in
			 subsection (e)(1)—
							(I)in subparagraph
			 (A), by striking for the taxable year described in section 1412(b)(1)(B)
			 of the Patient Protection and Affordable Care Act and inserting
			 for the most recent taxable year for which the Secretary of Health and
			 Human Services, after consultation with the Secretary of the Treasury,
			 determines information is available; and
							(II)in subparagraph
			 (B)(ii), by striking , reduced by the amount of the credit allowable
			 under section 36B for the taxable year (determined as if the individual was
			 covered by a qualified health plan offered through the Exchange for the entire
			 taxable year); and
							(ii)in
			 subsection (e)(2), by striking described in section 1412(b)(1)(B) of the
			 Patient Protection and Affordable Care Act and inserting
			 described in paragraph (1)(A);
						(E)in section
			 6055(b)(1), by amending clause (iii) to read as follows:
						
							(iii)in the case of minimum essential coverage
				which consists of health insurance coverage, information concerning whether or
				not the coverage is a qualified health plan offered through an Exchange
				established under section 1311 of the Patient Protection and Affordable Care
				Act, and
							;
				and
					(F)in section
			 6103(l)(21)(A), in the matter before clause (i), by striking any premium
			 tax credit under section 36B or any cost-sharing reduction under section 1402
			 of the Patient Protection and Affordable Care Act or.
					(2)Fair Labor
			 Standards Act of 1938The
			 Fair Labor Standards Act of 1938 (29 U.S.C. 201 et seq.) is amended—
					(A)in section 18B(a)—
						(i)in
			 paragraph (1), by inserting and after the semicolon at the end;
			 and
						(ii)by
			 striking paragraph (2); and
						(B)in section 18C(a),
			 by striking paragraph (1).
					(3)Public Health
			 Service Act amendmentsTitle
			 XXVII of the Public Health Service Act (42 U.S.C. 300gg et seq.) is
			 amended—
					(A)in section
			 2705(l)(3)(A)—
						(i)by
			 striking the em dash before clause (i) and inserting will not result in
			 any decrease in coverage.; and
						(ii)by
			 striking clauses (i) and (ii); and
						(B)in section
			 2793(c)—
						(i)by
			 inserting and at the end of paragraph (3);
						(ii)by
			 striking ; and at the end of paragraph (4); and
						(iii)by
			 striking paragraph (5).
						(4)Patient
			 Protection and Affordable Care Act amendmentsThe Patient Protection and Affordable Care
			 Act (Public Law 111–148, as amended) is amended—
					(A)in section
			 1311(d)(4)—
						(i)in
			 subparagraph (G), by striking after the application of any premium tax
			 credit and all that follows through section 1402;
			 and
						(ii)in
			 subparagraph (I), by striking clause (ii);
						(B)in section
			 1311(i)(3)(B), by striking , and the availability of premium tax credits
			  and all that follows through section 1402;
					(C)in section
			 1331(d)(3)(A)(i) is amended by inserting and section 8 of the Common
			 Sense Deficit Reduction Act of 2011 had not been enacted before the
			 period at the end;
					(D)in section
			 1332(a)—
						(i)in
			 paragraph (2), by striking subparagraph (C); and
						(ii)in
			 paragraph (3), by striking premium tax credits, cost-sharing
			 reductions;
						(E)in section 1334(c)
			 by striking paragraph (3);
					(F)in section
			 1401(c)(1)(A), by striking clause (i);
					(G)in section
			 1411—
						(i)in
			 subsection (a)(1)—
							(I)by striking
			 or who is claiming a premium tax credit or reduced cost-sharing,
			 ; and
							(II)by striking
			 sections 1312(f)(3), 1402(e), and 1412(d)  and inserting
			 section 1312(f)(3);
							(ii)in
			 subsection (a), by striking paragraph (2);
						(iii)in
			 subsection (b), by striking paragraphs (3) and (4); and
						(iv)in
			 subsection (e)—
							(I)in paragraph (2),
			 by amending subparagraph (A) to read as follows:
								
									(A)Eligibility for
				enrollmentIf information
				provided by an applicant under paragraphs (1) and (2) of subsection (b) is
				verified under subsections (c) and (d) the individual’s eligibility to enroll
				through the Exchange shall be
				satisfied.
									;
				and
							(II)in paragraph
			 (4)(B), by striking clause (iii);
							(H)by striking
			 section 1412;
					(I)in section
			 1413(e)(1), by striking , including the premium tax credits under
			 section 36B of the Internal Revenue Code of 1986 and cost-sharing reductions
			 under section 1402;
					(J)by striking
			 section 1415; and
					(K)in section 2901,
			 by striking subsection (a).
					(5)Social Security
			 ActSection 1943(b) of the Social Security Act (42 U.S.C.
			 1396w–3(b)) is amended—
					(A)in paragraph
			 (1)(C)—
						(i)by
			 striking and, if applicable, premium assistance and all that
			 follows through section 1412 of the Patient Protection and Affordable
			 Care Act),; and
						(ii)by striking reduced cost-sharing for
			 eligible individuals under section 1402 of the Patient Protection and
			 Affordable Care Act, and any other and inserting
			 any;
						(B)in paragraph
			 (1)(D), by striking , child health assistance, or premium
			 assistance, and inserting or child health
			 assistance,;
					(C)by striking
			 paragraph (2); and
					(D)in paragraph (4), by striking and
			 who is eligible to receive premium credit assistance for the purchase of a
			 qualified health plan under section 36B of the Internal Revenue Code of
			 1986.
					13.Treatment of
			 individual mandateSection
			 1311(d)(4)(H) of the Patient Protection and Affordable Care Act is
			 amended—
			(1)in clause (i), by
			 striking or after the semicolon at the end;
			(2)in clause (ii), by
			 inserting or after the semicolon at the end; and
			(3)by adding at the
			 end the following new clause:
				
					(iii)the individual would have qualified for
				premium assistance under section 36B of the Internal Revenue Code of 1986,
				medical assistance under title XIX of the Social Security Act, child health
				assistance under title XXI of such Act, or reduced cost-sharing under section
				1402, but for the enactment of the Common Sense Deficit Reduction Act of
				2011;
					.
			14.Repeal of CLASS
			 Act
			(a)In
			 generalTitle XXXII of the
			 Public Health Service Act (42 U.S.C. 30011 et seq.) is repealed.
			(b)Conforming
			 amendments
				(1)Section 1902(a) of the Social Security Act
			 (42 U.S.C. 1396a(a)) is amended—
					(A)in paragraph (80),
			 by inserting and after the semicolon at the end; and
					(B)by striking
			 paragraphs (81) and (82).
					(2)Section 8002 of the Patient Protection and
			 Affordable Care Act is amended by striking subsections (c) and (f).
				(3)Section 6021(d) of
			 the Deficit Reduction Act of 2005 (42 U.S.C. 1396p note) is amended—
					(A)in paragraph
			 (2)(A)—
						(i)in
			 clause (ii), by inserting and at the end;
						(ii)in
			 clause (iii), by striking ; and at the end and inserting a
			 period; and
						(iii)by
			 striking clause (iv); and
						(B)in paragraph (3),
			 by striking 2015 and inserting 2012.
					
